DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 7/16/2021 has been entered.  Claim 10 is cancelled; claims 1-9 remain pending in the Application.  The amendments to the claims have overcome each and every Claim Objection and 112(b) Rejection previously set forth in the Non-Final Office Action mailed 4/16/2021.

Response to Arguments
Applicant's arguments filed 7/16/2021 have been fully considered but they are not persuasive.
Applicant argues the claim limitations “processing part”, “location adjusting part”, and “lifting part” should not be interpreted under 112(f), however, there is no structure recited within the claims to allow for the recited functions associated with each of these limitations.  Examiner has maintained interpretation of these terms under 112(f) because of this fact.  If Applicant wishes these terms to not be interpreted under 112(f), it is suggested some structure which allow for these functions to be carried out be recited within the claims.
Applicant argues that Jo fails to teach a fixing part comprising a jig part and a pad part, that the jig part comprises a jig including a jig opening that opens along a vertical direction to prevent the target object from being separated, and the process target object is inserted into the jig opening to be seated on the processing part.  These limitations are clearly taught by Jo as noted in the Rejections below.

Applicant’s arguments are, therefore, not found persuasive, and the Rejections of claims 1-9 have been maintained.

Drawings
The drawings were received on 7/16/2021.  These drawings are acceptable, however, they do not overcome the Drawing Objection previously set forth in the aforementioned Office Action.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of the process target objects fixed by each fixing part (emphasis added) of claim 5 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not processing part in claim 1; location adjusting part in claim 2; lifting part in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo (KR 1020160043415) as provided on the 1/8/2021 IDS.

Regarding these claims Jo teaches:
1. A lapping apparatus, comprising: 
which is provided for a process target object to be seated and polishes a lower surface of the process target object seated as the processing part rotates (is capable of as the polishing pad 110 attached thereto may polish the lower surface of a process target object); and 
a fixing part (200) which is provided for pressing the seated process target object against the processing part so that the lower surface of the process target object is fixed in a state of being seated on the processing part (is capable of being pressed via cylinder 220 and the target object may be seated in recess 253b), 
wherein the fixing part rotates relative to the processing part along with the process target object by shear force applied to the process target object from the processing part so that the processing of the lower surface of the process target object is made when the processing part rotates while the fixing part fixes the process target object (is capable of; ¶ [0049] states “the vacuum chuck 250 is rotated according to the rotation of the polishing pad 110”, and they “rotate together to polish the” target object), and 
rotation axes of the fixing part and the processing part do not match (clearly seen in Figs 1, 2, and 7), wherein 
the fixing part further comprises: 
a jig part including a jig (253) which includes a jig opening (253b) that has a shape corresponding to the appearance of the process target object (clearly seen in Figs) and opens along a vertical direction (clearly seen in Figs 3&4) so that the process target object is inserted to be seated on the processing part and not to be separated in the horizontal direction (is capable of as the sidewalls defining 253a will restrict the horizontal movement of a target object inserted therein), and posts (240) extending upward from the jig (Fig 4); and 
a pad part including a pad (251) placed on the upper side of the jig, which is provided to expand as air is injected and press the process target object inserted into the jig opening against the processing part (is capable of; ¶ [0036 & 50]), and a post linear bushing into which the post is slidably inserted and of which the movement in the vertical direction is guided by the post (clearly seen in Figs 1-4 posts 240 are inserted into cylindrical shafts which would have the effect of guiding them in the vertical direction); 
wherein the pad part is further lowered as guided by the posts to reduce the distance spaced from the jig based on the vertical direction for pressing the process target object while the jig is seated on the processing part as the fixing part descends (is capable of; ¶¶ [0033 & 42] describe this actuation).  
2. The lapping apparatus according to claim 1, wherein the fixing part further comprises a location adjusting part (220+230) for manually adjusting the distance in the vertical direction of the pad and the processing part when the pad approaches maximally to the processing part (is capable of as this air cylinder moves the jig part along the vertical direction; ¶¶ [0033 & 42]).  
for lifting and lowering the pad so that the pad approaches the process target object seated on the processing part or is spaced apart from the process target object (is capable of; ¶¶ [0036 & 50]).  
4. The lapping apparatus according to claim 1, wherein the fixing part further comprises a rotary cylinder part including a cylinder housing (220) and a rotary shaft (230) which is rotatably coupled to the inside of the cylinder housing and is connected to the pad to support the rotation of the pad (is capable of; ¶ [0049]), wherein an air flowing path (213) is formed to deliver air to the pad along the center of the rotary shaft (clearly seen in Fig 4 which terminates at 250a; ¶ [0035]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of Boettcher (US 3110988).
Regarding these claims Jo teaches each and every limitation of claim 4 as noted above and continues to teach an external frame coupled with the fixing part (external frame clearly seen in Figs 1&2), but does not explicitly teach:
5. The lapping apparatus according to claim 4, wherein the fixing part is configured in plural so as to fix and process a plurality of process target objects, respectively, and the plurality of fixing parts are arranged such that a plurality of the process target objects fixed by each fixing part are seated at equal angles at the locations of the same distance from the center of the processing part.  
6. The lapping apparatus according to claim 5, further comprising an external frame coupled with the plurality of the fixing parts such that the plurality of the fixing parts are arranged at equal angles at the locations of the same distance from the center of the processing part.  

Boettcher teaches that it is well known in the art to provide lapping apparatuses which provide a plurality of fixing parts (45+46) attached to an external frame (Fig 1) in order to process a plurality of target objects (W), and the plurality of fixing parts arranged at equal angles about the processing part and the same distance from the center of the processing part (all clearly seen in Fig 2).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the apparatus of Jo to incorporate the teachings of Boettcher and provide for a plurality of fixing parts be attached to the frame at equally spaced distances about the processing part.  Doing so would allow multiple target objects to be processed at the same time while making sure each target object would be processed at the same parameters along the processing part (i.e. rotational speed, etc.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of Mushrush (US 2922264).
Regarding this claim Jo teaches each and every limitation of claim 1 as noted above and continues to teach wherein the processing part comprises an abrasive pad (110) arranged facing the 
7. The lapping apparatus according to claim 1, wherein cerium powders are adsorbed to a fiber texture on the surface of the abrasive pad.  

	Mushrush teaches that it is well known to provide lapping machines which utilize abrasive pads (22) which may have a fiber texture and have cerium powder adsorbed therein (4:34-45).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the apparatus of Jo to incorporate the teachings of Mushrush and provide the abrasive pad have a fiber texture on its surface and provide the abrasive ceramic powder be cerium powder.  Doing so is considered a simple substitution of components which would provide predictable results.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of Satake et al. (US 6012967).
Regarding these claims Jo teaches each and every limitation of claim 1 as noted above and continues to teach a cooling system (300), but does not explicitly teach:
8. The lapping apparatus according to claim 1, further comprising a cooling system including a temperature obtaining part that acquires the surface temperature of the processing part, a processor that determines whether cooling is required based on the obtained surface temperature of the processing part, and a feeding controller that provides the cooling water to the processing part when the processor determines that cooling is necessary.  
9. The lapping apparatus according to claim 8, wherein the processor determines a flow rate of the cooling water to be provided to the processing part based on the surface temperature of the processing part.  

	Satake teaches that it is well known to provide lapping machines which are provided with a cooling system which comprises a temperature obtaining part that acquires the surface temperature of the processing part, a processor that determines whether cooling is required based on the temperature .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858.  The examiner can normally be reached on M-F 10-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723